Case 2:18-cv-00004-JCM-NJK Document 36 Filed 09/06/19 Page 1 of 6
Case 2:18-cv-00004-JCM-NJK Document 36 Filed 09/06/19 Page 2 of 6
Case 2:18-cv-00004-JCM-NJK Document 36 Filed 09/06/19 Page 3 of 6
Case 2:18-cv-00004-JCM-NJK Document 36 Filed 09/06/19 Page 4 of 6
Case 2:18-cv-00004-JCM-NJK Document 36 Filed 09/06/19 Page 5 of 6
Case 2:18-cv-00004-JCM-NJK Document 36 Filed 09/06/19 Page 6 of 6




    September_____,
    September 10, 2019.
                    2019




                                   UNITED STATES DISTRICT JUDGE
